Exhibit 10.1

 

December 31, 2008

 

Joseph L. Herring

 

Re:

Amended and Restated Employment Letter Agreement (the “Agreement”)

 

Dear Joe:

 

As a result of the passage of Section 409A of the Internal Revenue Code (the
“Code”), Covance Inc. (“Covance” or the “Company”) is required to amend and
restate your employment letter agreement.  Accordingly, this Agreement
completely supersedes and replaces any prior versions.

 

Position

 

As Chief Executive Officer of Covance your duties shall include such duties as
are consistent with your title and position as Chief Executive Officer of a
publicly-traded company.  You will report to the Board of Directors of Covance
(the “Board”).  You will also serve as Chairman of the Board.

 

Salary and Bonus

 

Your salary will be determined annually by the Board or the Compensation and
Organization Committee thereof (the “Compensation Committee”).

 

You will participate in the Covance Variable Compensation Plan (the “Bonus
Plan”) subject to the terms and conditions thereof.  Payouts under the Bonus
Plan are contingent upon a number of factors, as specified in the Bonus Plan,
including your performance and the Company’s performance.  You will be eligible
for a bonus equal to such amount as is determined annually by the Board (the
“Target Bonus Award”).  This Agreement does not constitute an amendment,
modification or supplement to the Bonus Plan and to the extent there are any
inconsistencies between this Agreement and the Bonus Plan, the latter shall
govern.  Further, the Bonus Plan is subject to modification or discontinuation
at the discretion of Covance.

 

Supplemental Pension Plan

 

A supplemental executive retirement plan (as amended, modified or adopted from
time to time, the “SERP”) has been adopted for the senior executives of Covance
in which you currently participate.  The SERP is a non-qualified, unfunded
retirement plan designed to provide retirement benefits to you upon your
retirement on or after attaining age 60, with provisions enabling you to receive
reduced benefits if you retire after attaining age 55.

 

--------------------------------------------------------------------------------


 

Investment and Benefit Plans

 

You are eligible to participate in all the Covance employee benefit plans,
including medical, dental, life insurance, disability, 401(k) Savings Plan, and
Employee Stock Purchase Plan (“ESPP”), in accordance with the terms and
conditions of those plans.  In addition, you will receive paid time off benefits
consistent with the provisions of our Paid Time Off Plan.

 

Equity Awards

 

You may be awarded from time to time additional compensation (such as stock
options or performance shares) pursuant to Covance’s 2007 Employee Equity
Participation Plan (as amended, modified or supplemented from time to time, the
“EEPP”) or any additional or replacement incentive compensation or long-term
compensation program established by Covance for its senior officers.  Any awards
under such programs shall be at such levels or in such amounts as the Board or
the Compensation Committee deems, in its sole discretion, appropriate for your
position and the performance of your duties.

 

Severance

 

Should you be involuntarily terminated by the Company other than (1) for Cause
(as defined below); (2) as a result of your Extended Disability (as defined
below); (3) within the 24 month period following a Change in Control (as defined
below), the Company shall pay you the following amounts (subject to the
paragraph entitled “Specified Employee,” if applicable):

 

(i)            An amount equal to the sum of (a) two years of base salary in
effect at the time of termination plus (b) an amount equal to your target bonus
award at the time of termination (the sum of (a) and (b) being, collectively,
the “Termination Payments”), payable on the Company’s normal payroll cycle; and

 

(ii)           In the event you elect COBRA continuation for you and your
eligible dependents, the monthly premium for such coverage from the date of such
involuntary termination until the date that is 18 months after the date of your
involuntary termination from the Company (such period being the “Health
Continuation Period”).  Subsequent to the Health Continuation Period, the
Company shall continue paying the equivalent premium payments until the date
that is the second anniversary of your involuntary termination from the Company.
 In the event you are terminated for Cause and the COBRA election is still
available to you under applicable law, and you so elect the COBRA continuation,
you shall be responsible for all health benefit premium costs.

 

(iii)          You will be given the option to convert your life insurance
benefit to a personal life insurance policy, and if you so elect, the monthly
premiums will be paid by the Company for the period during which the Company
pays the monthly premiums for health coverage in accordance with subsection
(ii) above.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Severance paragraph to the contrary, you agree
that if you obtain or are provided with medical and dental benefits from a new
employment position, then you shall promptly notify the Company that such
benefits are being provided to you and the Company shall cease providing such
coverage or discontinue paying the premiums for such insurance, as applicable. 
You agree to promptly update the Senior Vice President, Human Resources of the
Company of any change in your employment or benefits coverage status during any
period you are receiving benefits hereunder.

 

Please refer to that certain Confidentiality and Non-Competition Agreement
between you and the Company (the “Non-Competition Agreement”).  You agree that
any of the severance payments under subsection (i) or (ii) above shall
constitute the payment of your base salary under Section 4(a)(ii) of the
Non-Competition Agreement.

 

“Cause” shall mean (i) your conviction of, or plea of guilty or nolo contendere
to, a felony or a misdemeanor if such misdemeanor involves moral turpitude;
(ii) your commission of any act of gross negligence or intentional misconduct in
the performance or non-performance of your duties as an employee of Covance or
its affiliates, including without limitation, any actions which constitute
sexual harassment under applicable laws, rules or regulations; (iii) your
failure to perform your duties assigned for a period of thirty (30) or more days
unless such failure is caused by an Extended Disability (as defined below); or
(iv) your misappropriation of assets, personal dishonesty or intentional
misrepresentation of facts which may cause Covance or its affiliates financial
or reputational harm.

 

“Extended Disability” shall (i) mean you are unable, as a result of a medically
determinable physical or mental impairment, to perform the duties and services
of your position, or (ii) have the meaning specified in any disability insurance
policy maintained by Covance, whichever is more favorable to you.

 

Except as may be otherwise provided herein or in any applicable Covance
compensation and benefit plans, Covance shall not be liable for any salary or
benefit payments to you beyond the date of your voluntary termination of
employment with Covance.  Upon the termination of your employment with Covance
for Cause or for Extended Disability, you shall not be entitled to any
compensation or other benefits not already earned and owing to you on account of
your services on the date of such termination of employment.  The provision of
any benefits pursuant to this Agreement shall be in lieu of, and not in addition
to, any payment or benefits you otherwise would have been entitled to pursuant
to any severance pay plan of the Company, including, without limitation, the
Company’s Amended and Restated Severance Pay Plan.

 

Change-of-Control

 

Upon an Event of Termination (as defined below), you will be entitled to a lump
sum payment equal to the sum of (1) the product of (a) 3 and (b) your base
annual salary in effect at the time of the Event of Termination and (2) the
product of (a) 3 and (b) the amount that is your annual target bonus award in
effect at the time of the Event of Termination.  Except as

 

3

--------------------------------------------------------------------------------


 

otherwise provided under the paragraph entitled “Specified Employee,” such
payment will be made within 60 days of the Event of Termination.  In addition,
upon an Event of Termination, (i) all of your stock options, restricted stock,
deferred compensation and similar benefits which have not become vested on the
date of an Event of Termination shall become vested upon such event and (ii) you
shall be entitled to receive any payments calculated pursuant to the paragraph
headed “Certain Additional Payments by Covance.”

 

For the purposes of this Agreement, an “Event of Termination” is defined to be a
termination of your employment by Covance (for reasons other than Cause or
Extended Disability) or a Constructive Termination (as defined below) of your
employment, in each case within 24 months following a Change-of-Control (as
defined below), or your voluntary termination of your employment with Covance
for any reason or no reason during the one-month period commencing twelve months
following a Change-of-Control and ending thirteen months after such
Change-of-Control (a “Voluntary Termination”).

 

For purposes of this Agreement, a “Change-of-Control” shall mean:

 


(I)            ANY PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP WITHIN THE
MEANING OF CODE SECTION 409A AND THE REGULATIONS ISSUED THEREUNDER, ACQUIRES
OWNERSHIP OF STOCK OF THE COMPANY THAT, TOGETHER WITH STOCK HELD BY SUCH PERSON
OR GROUP, CONSTITUTES MORE THAN 50 PERCENT OF THE TOTAL FAIR MARKET VALUE OR
TOTAL VOTING POWER OF THE STOCK OF THE COMPANY;


 


(II)           ANY PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP WITHIN THE
MEANING OF CODE SECTION 409A AND THE REGULATIONS ISSUED THEREUNDER, ACQUIRES (OR
HAS ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT
ACQUISITION) OWNERSHIP OF STOCK OF THE COMPANY POSSESSING 30 PERCENT OR MORE OF
THE TOTAL VOTING POWER OF THE COMPANY’S STOCK;


 


(III)          A MAJORITY OF THE MEMBERS OF THE BOARD IS REPLACED DURING ANY
12-MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT OR ELECTION IS NOT ENDORSED BY A
MAJORITY OF THE MEMBERS OF THE BOARD BEFORE THE DATE OF THE APPOINTMENT OR
ELECTION; OR


 


(IV)          A PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP WITHIN THE
MEANING OF CODE SECTION 409A AND THE REGULATIONS ISSUED THEREUNDER, ACQUIRES (OR
HAS ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT
ACQUISITION) ASSETS FROM THE COMPANY THAT HAVE A TOTAL GROSS FAIR MARKET VALUE
EQUAL TO OR MORE THAN 40 PERCENT OF THE TOTAL GROSS FAIR MARKET VALUE OF ALL THE
ASSETS OF THE COMPANY IMMEDIATELY BEFORE SUCH ACQUISITION OR ACQUISITIONS.


 

For purposes of this Agreement, a “Constructive Termination” is defined to be
your termination of employment with Covance because of:

 

(i)            a material breach by Covance of this Agreement, including,
without limitation, a reduction in your then current salary or the percentage of
base salary eligible for incentive compensation;

 

4

--------------------------------------------------------------------------------


 

(ii)           a diminution of your responsibilities, status, title or duties
hereunder;

 

(iii)          a relocation of your work place which increases the distance
between your principal residence and your work place by more than 25 miles;

 

(iv)          a failure by Covance to provide you with benefits which are as
favorable to you in all material respects as those provided immediately prior to
a Change-of-Control; or

 

(v)           the failure of any acquiror or successor in interest to the
business of Covance to agree in writing to be bound by the terms of this
Agreement within four months of any Change-of-Control;

 


PROVIDED, HOWEVER, THAT A CONSTRUCTIVE TERMINATION WILL ONLY OCCUR UPON
(1) WRITTEN NOTICE BY YOU TO COVANCE OF THE EXISTENCE OF ONE OR MORE OF THE
CONDITIONS LISTED ABOVE AND YOUR INTENT TO TERMINATE EMPLOYMENT WITH COVANCE,
WITHIN 30 DAYS OF THE COMMENCEMENT OF SUCH CONDITION; AND (2) COVANCE’S FAILURE
TO CURE SUCH CONDITION WITHIN 30 DAYS OF COVANCE’S RECEIPT OF SUCH NOTICE.  ANY
SUCH WRITTEN NOTICE BY YOU SHALL SPECIFY THE PARTICULAR ACT OR ACTS, OR FAILURE
TO ACT, WHICH IS OR ARE THE BASIS FOR YOUR CONSTRUCTIVE TERMINATION.


 

In the event you are involved in any dispute about your rights under this
Agreement arising on or after a Change-of-Control, Covance shall pay all
reasonable legal costs and fees incurred by you during your lifetime in
connection with such dispute promptly upon receipt of any invoice relating
thereto, provided that any such reimbursement shall be made no later than
December 31 of the year following the year during which such cost or expense is
incurred.

 

With respect to an Event of Termination, medical and dental benefits will be
continued, to the extent they are not otherwise prohibited under the respective
plans and on the terms and conditions of the relevant provisions of this
Agreement and the applicable plan, until you find other employment but not
longer than three years from the date of the Event of Termination.  In addition,
you will be given the option to convert your life insurance benefit to a
personal policy and if you so elect, Covance will pay such monthly premiums
until you find other employment but not longer than three years from the date of
the Event of Termination.

 

Notwithstanding the foregoing, to the extent applicable, any claims for
reimbursement of medical and dental expenses under this Agreement shall be paid
as soon as administratively feasible following the proper submission of the
applicable expense; provided that all such claims must be submitted and paid by
December 31 of the year following the year during which you incurred the
applicable expense.

 

Specified Employee

 

Notwithstanding any other provision of the Agreement, if (i) you become entitled
to receive payments or benefits under this Agreement as a result of your
“separation from service” within the meaning of Code Section 409A, (ii) you are
a “specified employee” within the meaning of Code Section 409A, and (iii) such
payment or benefit would be subject to tax

 

5

--------------------------------------------------------------------------------


 

under Code Section 409A if the payment or benefit is paid within six months of
your separation from service, then such payment or benefit required under this
Agreement shall not be paid until the first day which is six months after your
separation from service.

 

Certain Additional Payments by Covance

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by, to or for the
benefit of you, whether made under this Agreement or otherwise (a “Payment”),
would be subject to the excise tax imposed by Code Section 4999 (the “Excise
Tax”), then you shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by you of all taxes (including
any Excise Tax) imposed upon the Gross-Up Payment, you retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)           All determinations required to be made under these provisions,
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by the accounting firm utilized by Covance for the
preparation of its annual external financial statements (the “Accounting Firm”)
which shall provide detailed supporting calculations both to Covance and you
within 30 days of the Event of Termination, if applicable, or such earlier time
as is requested by Covance.  The Gross-Up Payment, if any, as determined
pursuant to this item (b), shall be paid to you within 10 days of the receipt of
the Accounting Firm’s determination.  Any determination by the Accounting Firm
shall be binding upon Covance and you.  If subsequent final determinations of
the Excise Tax made by the Internal Revenue Service give rise to additional
Excise Tax, then additional Gross-Up Payments shall be made by Covance to you
within 10 days after the notice is received by Covance of such final
determination.

 

(c)           You shall notify Covance in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Covance of a
Gross-Up Payment.  Such notification shall be given as soon as practicable but
no later than 10 business days after you know of such claim.  You shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which you give such notice to Covance (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If Covance
notifies you in writing prior to the expiration of such period that it desires
to contest such claim, you shall:

 

(i)            give Covance any information reasonably requested by Covance
relating to such claim,

 

(ii)           take such action in connection with contesting such claim as
Covance shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by Covance,

 

6

--------------------------------------------------------------------------------


 

(iii)          cooperate with Covance in good faith in order effectively to
contest such claim, and

 

(iv)          permit Covance to participate in any proceedings relating to such
claim; provided, however, that Covance shall bear all costs and expenses
incurred in connection with such contest and shall indemnify and hold you
harmless, on an after-tax basis, for any Excise Tax or income tax imposed as a
result of such contest or representation and payment of costs and expenses. 
Covance shall control all proceedings taken in connection with such contest. 
Covance may, at its sole option, either direct you to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and you agree
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as
Covance shall determine.

 

(d)           Notwithstanding the foregoing, in no event shall any Gross-Up
Payment, or any reimbursement of related costs and expenses within the meaning
of Code Section 409A, be paid to you or on your behalf later than December 31 of
the year following the year in which you paid the Excise Tax or other cost or
expense on which such Gross-Up Payment or reimbursement is payable under this
Agreement.

 

Injunctive Relief

 

You agree that the remedies available to Covance at law for any breach of any of
your obligations under this Agreement may be inadequate, and you accordingly
agree and consent that temporary or permanent injunctive relief, and/or an order
of specific performance, may be granted in any proceeding which may be brought
to enforce any provision hereof, without the necessity of proof of actual
damage, in addition to any other remedies available to Covance at law.

 

Outplacement

 

If there has been an Event of Termination, Covance shall provide for you, at
Covance’s cost, executive outplacement support for one year following such
termination; provided that all reimbursements of costs and expenses under this
paragraph shall be made to you no later than December 31 of the year following
the year during which you incurred the applicable cost or expense.

 

Release

 

If there has been an Event of Termination or if there has been no
Change-of-Control but you have been terminated without Cause, the obligation of
Covance to make to you any or all of the payments specified under this Agreement
(including, without limitation, the Termination Payments, the salary
continuation payments described in subsection (i) of the paragraph entitled
Severance of this Agreement or the payments specified under the paragraph headed
“Change of Control,” as applicable) shall be subject to your execution and
delivery to

 

7

--------------------------------------------------------------------------------


 

Covance of a release in form and substance reasonably satisfactory to Covance of
all claims, demands, suits or actions, whether in law or at equity, you have or
may have relating to or giving rise from such Event of Termination or non-Cause
termination.

 

Plans and Conflicts

 

As in the case with the Bonus Plan, the Agreement does not constitute an
amendment, modification or supplement to any other plan or policy (benefit,
compensation or otherwise, including without limitation the EEPP, SERP,
401(k) Savings Plan, and ESPP) of Covance, whether or not described in the
Agreement, and to the extent there is any inconsistency between the Agreement
and any other plan (benefit, compensation or otherwise, including without
limitation the EEPP, SERP, 401(k) Savings Plan, and ESPP), of Covance, whether
or not described herein, such plans or policies shall govern.  Further, nothing
in this Agreement shall constitute a limitation on Covance’s right to modify or
discontinue any such plans or policies.

 

The provisions of employment relating to health benefits, vacation and
reimbursement for business expenses, professional dues, etc. will be
administered in accordance with company policies, as they may be amended,
modified or supplemented from time to time.

 

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without reference to any conflicts of law provisions.

 

Conditions to Effectiveness

 

This Agreement will become effective as of the date first written above upon
which all of the following conditions have been satisfied:

 

a)             The Board has approved this Agreement; and

 

b)            The Agreement has been executed and delivered by each of you and
Covance.

 

Representations and Warranties

 

You hereby represent and warrant to Covance the following:

 

a)             You are not currently party to any contract of employment that
might impede or impair your ability to execute this Agreement or perform the
services contemplated hereof;

 

b)            You are not subject to any non-competition agreement, arrangement
or understanding or any other restrictive covenants that might restrict your
employment by Covance pursuant to this Agreement or otherwise; and

 

8

--------------------------------------------------------------------------------


 

c)             You shall hold the terms and conditions of your employment with
Covance, including this Agreement, in strict confidence and will not divulge the
terms thereof to anyone else except employees or agents of Covance who have a
need to know or your spouse, accountant, investment advisor, lawyer or others
who have a need to know, provided, they are under similar obligations of
confidentiality.

 

Waivers

 

The failure of either party at any time to require performance by the other
party of any provision hereof shall not affect in any way the full right to
require such performance at any time thereafter, nor shall a waiver by either
party of a breach of any provision hereof be taken or held to be a waiver of
future performance under the provision itself.

 

Scope of Restrictions Reasonable

 

You hereby expressly agree that all of the covenants in this Agreement are
reasonable and necessary in order to protect Covance and its business.  If any
provision or any part of any provision of this Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective only to the
extent of such invalidity or unenforceability and shall not affect in any way
the validity or enforceability of the remaining provisions of this Agreement, or
the remaining parts of such provision.

 

Assignment; Amendments

 

This Agreement shall be binding on and inure to the benefit of the parties
hereto and their heirs, executors, legal representatives, successors and
assigns.  Except in the event of a transfer to a successor corporation or other
entity or affiliate of Covance, neither party shall have the right to assign its
rights or delegate its obligations, or all or any portion of its rights or
interests under this Agreement without the prior written consent of the other
party hereto.  This Agreement may be amended only by a written instrument signed
by both parties hereto making specific reference to this Agreement and
expressing the plan or intention to modify it.

 

Notification

 

Any notice, request, demand, or other communication required or permitted by
this Agreement shall be deemed to be properly given if delivered by hand or when
mailed certified, registered or first class mail or overnight courier with
postage or shipping charge prepaid, addressed to Covance at 210 Carnegie Center,
Princeton, New Jersey 08540, Attention: Corporate Senior Vice President, General
Counsel & Secretary, and to you at your address specified above, and all such
notices shall be deemed effective at the time of delivery.  The addresses for
the purpose of this paragraph may be changed only by giving written notice of
such change in the manner provided herein for giving notices.

 

9

--------------------------------------------------------------------------------


 

Captions

 

The captions of the paragraphs herein are inserted as a matter of convenience
only and in no way define, limit or describe the scope of this Agreement or any
provisions hereof.

 

Entire Agreement

 

This Agreement sets forth the entire agreement and understanding between the
parties hereto as to the subject matter hereof, and as such supersedes in its
entirety any existing agreement or offer letters, whether oral or written,
between you and Covance, except for any confidentiality and/or non-competition
agreements between you and Covance which shall continue in full force and effect
in addition to any of the provisions contained in this Agreement.

 

Employee at Will

 

This Agreement is not a contract of employment.  Your employment by Covance is
for no fixed term, and either you or Covance may terminate the employment
relationship at any time for no reason or any reason not prohibited by
applicable laws.

 

Please indicate your agreement with the terms and conditions of this Agreement
by signing two copies of this Agreement and returning them to my attention.

 

Withholding

 

All payments made by Covance under this Agreement will be reduced by any tax or
other amounts required to be withheld by Covance under applicable law.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

Accepted as of the date first above specified:

 

 

By:

 

 

 

Joseph L. Herring

 

 

10

--------------------------------------------------------------------------------